                                          Case 3:21-cv-01644-MMC Document 61 Filed 05/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                            IN THE UNITED STATES DISTRICT COURT

                                   5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TWITTER, INC.,                                   Case No. 21-cv-01644-MMC
                                                        Plaintiff,                        ORDER VACATING HEARING ON
                                   8
                                                                                          PLAINTIFF'S MOTION FOR
                                                 v.                                       PRELIMINARY INJUNCTION AND
                                   9
                                                                                          DEFENDANT'S MOTION TO DISMISS
                                  10     KEN PAXTON,                                      OR TRANSFER
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are two motions: (1) plaintiff's "Motion for . . . Preliminary

                                  14   Injunction," filed March 8, 2021; and (2) defendant's "Motion to Dismiss or, in the

                                  15   Alternative, Motion to Transfer," filed March 29, 2021. The motions have been fully

                                  16   briefed. Having read and considered the papers filed in support of and in opposition to

                                  17   the motions, the Court deems the matters appropriate for determination on the parties’

                                  18   respective written submissions, and hereby VACATES the hearing scheduled for May 7,

                                  19   2021.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: May 3, 2021
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
